Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the Acting Assistant Attorney General and the attorneys for the plaintiff, that the merchandise covered by the instant appeal to reappraisement consists of guava jelly imported from Cuba.
That the merchandise and issues involved in the instant appeal to reappraisement are similar in all material respects to the merchandise and issues involved in Allied Food Corporation of America v. United States, R. D. 8135.
That on or about the date of exportation of the merchandise herein involved, such or similar merchandise was not freely offered for sale in the principal markets of Cuba either for home consumption or for export to the United States.
That the United States value of the merchandise covered by the instant appeal to reappraisement, as such value is defined in Section 402 (e) of the Tariff Act of 1930, is $6.58 per case, net, packed.
That the record in Allied Food Corporation of America v. United States, R. D. 8135, be incorporated in the record in the instant appeal to reappraisement and that such appeal is submitted on this stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by-section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $6.58 per case, net, packed.
Judgment will be rendered accordingly.